            Case 18-10601-MFW   Doc 1939-3   Filed 01/07/19   Page 1 of 2



                                   EXHIBIT A

                                Talent Agreements




EAST\163464966.12
              Case 18-10601-MFW               Doc 1939-3       Filed 01/07/19   Page 2 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------   x       Chapter 11
                                                               :
In re:                                                         :       Case No. 18-10601 (MFW)
                                                               :
The Weinstein Company Holdings LLC, et al.,                    :       (Jointly Administered)
                                                               :
                         Debtors.                              :
                                                               :
                                                               x
------------------------------------------------------------   :
Lantern Entertainment LLC,                                     :       Adv. Pro. No. 18-50924 (MFW)
                          Plaintiff,                           :
  v.                                                           :
                                                               :
Bruce Cohen Productions, and Bruce Cohen,                      :
                                                               :
                          Defendants.                          :
------------------------------------------------------------   x

   EXHIBIT A TO OMNIBUS OBJECTION OF LANTERN ENTERTAINMENT LLC
         TO (I) SUPPLEMENTAL OBJECTION AND JOINT MOTION OF SLP
     CONTRACT COUNTERPARTIES TO CLARIFY SALE ORDER; (II) MOTION
   OF EXECUTORY CONTRACT COUNTERPARTIES FOR ORDER CONFIRMING
     THAT COUNTERPARTIES’ AGREEMENTS HAVE BEEN DESIGNATED BY
    LANTERN FOR ASSUMPTION AND ASSIGNMENT; AND (III) THE OFFICIAL
          COMMITTEE OF UNSECURED CREDITORS’ (A) OBJECTION TO
           SUPPLEMENTAL NOTICE OF FILING OF LIST OF ASSUMED
       CONTRACTS PURSUANT TO SALE ORDER AND (B) JOINDER TO THE
      MOTION OF EXECUTORY CONTRACT COUNTERPARTIES FOR ORDER
       CONFIRMING THAT COUNTERPARTIES’ AGREEMENTS HAVE BEEN
        DESIGNATED BY LANTERN FOR ASSUMPTION AND ASSIGNMENT

                                           FILED UNDER SEAL




EAST\163464966.12
